Martin, J.
delivered the opinion of the court. The defendant is in possession of a tract of land, which was once the property of persons whom the plaintiffs now represent, and which he purchased from a person who acquired it at a sale from the collector of taxes. The tract is now claimed, on the ground that the sale was irregular and void, as there was no advertisement published in the newspapers, under the 18th section of the act of 1813, ch. 13, Martin's higest, verbo Land, n. 6. The former owner of the land is admitted to be a non-resident of the parish.
The 12th section of the act cited, requires that at least three weeks public notice be given of the sale of land, for the non-payment of taxes.
The 18th section gives to non-residents of the parish the right of redeeming their lands, sold for non-payment of taxes, within a year and a day thereafter, on paying the amount of said taxes, with interest, at six per cent. per year, with all costs and charges which may have accrued, and also on indemnifying the pur*699chaser," &c. and it is made the duty of the collector of taxes to “give two months public notice in a French and English newspaper at New-Orleans, besides advertising in the parish for the same space of time in the most public places.”
The 15th section of the act of 1814, ch. 21, Martin’s Digest, verbo Land, n. 10, provides that, before collection, proceed under the 18th section of the act of 1813, to any sale, they "shall give one month public notice thereof, in the manner prescribed by the said act.”
The only alteration wrought as to the advertising of lands to be sold for the non-payment of taxes, by the act of 1813, is an extension, in certain cases, of the time, viz. from three weeks to one month-the mode of advertising is not changed-public notice is the expression used in both acts. Printed advertisements in a gazette, and advertising in the next public place in the parish, are only required after a sale of land of persons not residing in the parish, in order to enable them with more facility to avail themselves of the right of redemption.
The neglect of the collector to advertise in the newspaper, does not affect the sale-and if the plaintiffs wish to avail themselves of a right of redemption, they must comply with the re*700quisites of the law, claim it specifically, and give the defendant the opportunity of contesting it.
I. Baldwin for the plaintiffs, Wilson for the defendant.
The district court erred, in avoiding the sale, it is, therefore, ordered, adjudged and decreed, that the judgment be annulled, avoided and reversed, and that the plaintiffs pay costs in both courts. But nothing herein said is to affect their right of redemption, if any exist.